Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 05/23/22, after the Non Final Office Action on 02/22/22. Claims 2, 3, 6, 9 have been cancelled; and claims 1, 4, 5, 7, 8, 10 have been amended. 
Claims 1, 4, 5, 7, 8 and 10-12 are pending.
Allowable Subject Matter
Claims 1, 4, 5, 7, 8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 8 is the inclusion of the limitation 
“…a third pixel electrode disposed in a third main pixel at the outermost periphery of the display region and having a fifth strip electrode and a sixth strip electrode, the first pixel electrode and the third pixel electrode are electrically connected to the same scanning line, the light-shielding layer has a third opening overlapping the third pixel electrode, a size of the third opening is less than the size of the second opening, and is greater than or equal to the size of the first opening, and a width of the fifth strip electrode and a width of the sixth strip electrode are equal to the width of the third strip electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 8. Claims 4, 5, 7 and 10-12 are also allowed by their virtue of dependency.
Nakamura et al. US 2018/0149932, Nakamura et al. US 2020/0159075, Tsao et al. US 2014/0111716, Chang et al. US 2020/0241355 and Chang 2020/0365102 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871